DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10,827,455. This is a statutory double patenting rejection.
The claims are corresponding as follows:
Instant Appl: 17/033,782
US Patent No. 10,827,455
1
1
2
2
3
1
4
3
5
4

5
7
6
8
7
9
8
10
9
11
10
12
11
13
10
14
12
15
13
16
14
17
15
18
16
19
17
20
18



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, US Patent No. 10,299,300 in view of Haverinen et al., US 2012/0020348 and further in view of Ganesh et al., US 2016/0142941. 
Claim 1, Young discloses ([fig 1]) an apparatus comprising: 
a long-range communication transceiver that sends and receives long-range communication signals ([fig 1] intermediary device (12), col 2: 65-66 smartphone); 
a short-range wireless communication transceiver that transmits short-range wireless communication signals to a plurality of short-range wireless communication audio output devices ([fig 1] col 4: 18-20, primary audio device (14) secondary audio device (16)) including a first short-range wireless communication audio output device and a second short-range wireless communication audio output device ([fig 1] col 4: 18-20, primary audio device (14) secondary audio device (16), col 4: 18-20, intermediary device 12 configured as an audio source for audio data sent to primary audio device 14 and a secondary device 16); 
but is silent on, 
a controller coupled to the short-range wireless communication transceiver and the long-range communication transceiver, 

decides that the short-range wireless communication transceiver is coupled to the plurality of short-range wireless communication audio output devices; 
determines which of at least one selected from the first short-range wireless communication audio output device and the second short-range wireless communication audio output device a notification of the incoming communication should be sent to based on the short-range wireless communication transceiver being coupled to the plurality of short-range wireless communication audio output devices, and 20Docket No: MM920190016-US-CNT 
sends the notification to the determined at least one selected from the first short-range wireless communication audio output device and the second short-range wireless communication audio output device.  
However, as Haverinen discloses a controller coupled to the short-range wireless communication transceiver ([fig 1] processor 9, Bluetooth transceiver 2) and the long-range communication transceiver ([fig 1] RF transceiver), 
where the controller receives an incoming communication via the long-range communication transceiver ([0011] In this example, there is an incoming telephone call to be received by cellular telephone 1), decides that the short-range wireless communication transceiver is coupled to the plurality of short-range wireless communication audio output devices ([fig 2] BT 22, 23);  
determines which of at least one selected from the first short-range wireless communication audio output device ([0011] pressing of the button is a Bluetooth event called "start phone call" that signals a change of system state.  This event is 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Young invention with Haverinen invention to include the claimed limitation(s) so as to allow the system to receive incoming call to a Bluetooth device thereby enhancing user functionality. 
But Young and Haverinen invention is silent on,
a notification of the incoming communication should be sent to based on the short-range wireless communication transceiver being coupled to the plurality of short-range wireless communication audio output devices, and   
sends the notification to the determined at least one selected from the first short-range wireless communication audio output device and the second short-range wireless communication audio output device.  
However, as Ganesh discloses a notification of the incoming communication should be sent to based on the short-range wireless communication transceiver being coupled to the plurality of short-range wireless communication audio output devices ([0055] the media system selects the first mobile device, the media system may send a selection message to the first mobile device 316a), and   
sends the notification to the determined at least one selected from the first short-range wireless communication audio output device and the second short-range wireless communication audio output device ([0055] the media system selects the first mobile 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Young and Haverinen invention with Ganesh invention to include the claimed limitation(s) so as to allow the system to control and to select one the plurality devices for receiving media/content communications over short-range link. 
Claim 11, see claim 1 for the rejection, Young discloses a method comprising: 
receiving an incoming communication via a long-range communication transceiver; 
deciding that a short-range wireless communication transceiver is coupled to a plurality of short-range wireless communication audio output devices including a first short- range wireless communication audio output device and a second short-range wireless communication audio output device; 
determining which of the first short-range wireless communication audio output device, the second short-range wireless communication audio output device, or both short-range wireless communication audio output devices a notification of the incoming communication should be sent to based on the short-range wireless communication transceiver being coupled to the plurality of short-range wireless communication audio output devices; and 24Docket No: MM920190016-US-CNT 
sending the notification to the determined short-range wireless communication audio output device or devices.  
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, US Patent No. 10,299,300, Haverinen et al., US 2012/0020348 and Ganesh et al., US 2016/0142941 in view of Batra, US 2011/0158441.  
Claim 2, Young as modified discloses the apparatus according to claim 1, wherein the plurality of short-range wireless communication audio output devices comprise a true wireless stereo pair of audio output earphones (Haverinen [0009] that Bluetooth is starting stereo/audio), 
where the true wireless stereo pair of audio output earphones (Young [fig 1] Haverinen [0009] that Bluetooth is starting stereo/audio) 
comprise a first wireless audio output earphone including a first short-range wireless transceiver; and 
a second wireless audio output earphone (Young [fig 1] Haverinen [0009] that Bluetooth is starting stereo/audio) 
including a second short-range wireless transceiver.  
but Young, Haverinen and Ganesh invention is silent on, comprise a first wireless audio output earphone including a first short-range wireless transceiver; and
including a second short-range wireless transceiver.  
However, as Batra discloses, comprise a first wireless audio output earphone including a first short-range wireless transceiver ([0023] first wireless device 160 receives and transmits audio and/or data signals via the radio module 176, which may, for example include one or more wireless radio frequency (RF) transceiver, and may for example in include one Bluetooth transceiver); and

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Young, Haverinen and Ganesh invention with Batra invention to include the claimed limitation(s) so as to allow the system to control and to select and to switch operation mode of a pair of speakers over short-range link in order to optimize the operation. 
Claim 12, see claim 2 for the rejection, Young as modified discloses the method according to claim 11, wherein the plurality of plurality of short- range wireless communication audio output devices comprise a true wireless stereo pair of audio output earphones, where the true wireless stereo pair of audio output earphones comprise a first wireless audio output earphone including a first short-range wireless transceiver, and a second wireless audio output earphone including a second short-range wireless transceiver.  
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, US Patent No. 10,299,300, Haverinen et al., US 2012/0020348, Ganesh et al., US 2016/0142941 and Batra, US 2011/0158441 in view of Tachibana et al., US 2014/0086438.   
Claim 7, Young as modified discloses the apparatus according to claim 2, wherein the controller 

determines a preference of an owner of the apparatus for wearing one of the wireless audio output earphones over the other of the wireless audio output earphones, and 
determines the notification should be sent to the preferred wireless audio output earphone based on determining the preference of the owner of the apparatus.  
However, as Tachibana discloses determines a preference of an owner of the apparatus for wearing one of the wireless audio output earphones over the other of the wireless audio output earphones ([0056] Potential wearing states of left and right earphones include a first state in which both earphones are being worn, a second state in which only the left or right earphone is being worn, and a third state in which both the left and right earphones are removed.), and 
determines the notification should be sent to the preferred wireless audio output earphone based on determining the preference of the owner of the apparatus ([0057] switching the operational mode in an application, and switching the display in an application, according to a change in the wearing state of the left and right earphones, [0133] a notification message 63 stating "Audio navigation switched to monaural mode." is presented, and the audio output operational mode is switched from a stereo mode to a monaural mode.  The "monaural mode" referred to herein is envisioned to emit the same audio output to the left and right earphones, but may also emit audio output to only the earphone being worn).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Young, 
Claim 17, see claim 7 for the rejection, Young as modified discloses the method according to claim 12, further comprising:  
determining a preference of an owner of the apparatus for wearing one of the wireless audio output earphones over the other of the wireless audio output earphones; and 
determining the notification should be sent to the preferred wireless audio output earphone based on determining the preference of the owner of the apparatus.  
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, US Patent No. 10,299,300, Haverinen et al., US 2012/0020348, Ganesh et al., US 2016/0142941 and Batra, US 2011/0158441 in view of Hosoi et al., US 2015/0181338.    
Claim 8, Young as modified discloses the apparatus according to claim 1, further comprising 
wherein the controller determines which one of the short-range wireless communication audio output devices is being used by an intended recipient of the incoming communication (Haverinen [0011] In this example, there is an incoming telephone call to be received by cellular telephone 1)), and 
sends the notification to the short-range wireless communication audio output device being used by the intended recipient (Ganesh [0055] the media system selects 
but Young, Haverinen and Ganesh invention is silent on, 
a camera coupled to the controller, where the camera captures an image, 
based on the captured image.
However, as Hosoi discloses a camera coupled to the controller, where the camera captures an image ([fig 1] camera 17, [0219] which is able to photograph the face of an operator looking at the display unit 5 in a case in which the mobile telephone 1 is to be used as a video phone and which is also used when a self-portrait is taken), 
based on the captured image ([0219]   An earphone or other incoming-talk unit 13 for transmitting audio to an ear of the operator is provided to the upper unit 7, and together with the outgoing-talk unit 23 of the lower part 11 constitutes a telephone function unit, in-camera 17, which is able to photograph the face of an operator looking at the display unit 5 in a case in which the mobile telephone 1 is to be used as a video phone).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Young, Haverinen and Ganesh invention with Hosoi invention to include the claimed limitation(s) so as to allow the system to conduct  a telephone call communication using a camera thereby enhancing the calling session operation. 
Claim 18, see claim 8 for the rejection, Young as modified discloses the method according to claim 11, further comprising: 

sending the notification to the short-range wireless communication audio output device being used by the intended recipient.  
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, US Patent No. 10,299,300, Haverinen et al., US 2012/0020348 and Ganesh et al., US 2016/0142941 in view of Black et al., US 2010/0075631.   
Claim 9, Young as modified discloses the apparatus according to claim 1, 
but Young, Haverinen and Ganesh invention is silent on, 
wherein the controller detects a fingerprint received on the first short-range wireless communication audio output device, where the fingerprint identifies the intended recipient of the incoming communication, and  23Docket No: MM920190016-US-NP 
determines the notification of the incoming communication should be sent on the first short-range wireless communication audio output device based on the fingerprint identifying the intended recipient of the incoming communication.  
However, as Black discloses wherein the controller detects a fingerprint received on the first short-range wireless communication audio output device ([fig 3A] fingerprint sensor 14B), where the fingerprint identifies the intended recipient of the incoming communication ([0062] when the person tries to either transmit or receive signals through the terminal, a sensor in the terminal captures a biometric of the voice, hand, or ear, and compares such reading against the reference prints that are authorized to use the terminal), and  23Docket No: MM920190016-US-NP 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Young, Haverinen and Ganesh invention with Black invention to include the claimed limitation(s) so as to allow the system to authenticate a person who is using the earphone at the time to be connected with the mobile phone thereby improving user security. 
Claim 19, see claim 9 for the rejection, Young as modified discloses the method according to claim 11, further comprising: detecting a fingerprint received on the first short-range wireless communication audio output device, where the fingerprint identifies the intended recipient of the incoming communication; and determining the notification of the incoming communication should be sent on the first short-range wireless communication audio output device based on the fingerprint identifying the intended recipient of the incoming communication.  
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, US Patent No. 10,299,300, Haverinen et al., US 2012/0020348 and Ganesh et al., US 2016/0142941 in view of Tanemura et al., US 2008/0056472.   
Claim 10, Young as modified discloses the apparatus according to claim 1, 
but Young, Haverinen and Ganesh invention is silent on, 

determines the notification of the incoming communication should be sent on the first short-range wireless communication audio output device based on the audible input.  
However, as Tanemura discloses wherein the controller detects an audible input indicating the notification should be sent on the first short-range wireless communication audio output device ([0016] regardless which headset 110, 115, 120 is operatively coupled to the mobile telephone 105, incoming calls from the first caller 125 will always activate an incoming call alert, such as a ring tone), and 
determines the notification of the incoming communication should be sent on the first short-range wireless communication audio output device based on the audible input ([0016] second caller's call processing profile 140 indicates that the user of the mobile telephone 105 wants to have calls from the second caller 130, such as the business client named Tom, activate an incoming call alert only when the third headset 120, which is associated with the user's work, is operatively coupled to the mobile telephone 105).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Young, Haverinen and Ganesh invention with Tanemura invention to include the claimed limitation(s) so as to allow the system to direct an incoming call a headset desirable by the user of multiple headsets thereby improving user multiple usage of headsets. 

detecting an audible input indicating the notification should be sent on the first short-range wireless communication audio output device; and 
determining the notification of the incoming communication should be sent on the first short-range wireless communication audio output device based on the audible input.

Allowable Subject Matter
Claims 3-6, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3. The apparatus according to claim 2, wherein the controller determines a sharing state between a first sharing state and a second sharing state of the true wireless stereo pair of audio output earphones, where the first sharing state comprises both the first and second wireless audio output earphones being worn by a same user, and where the second sharing state comprises the first wireless audio output earphone being worn by a different user than a user wearing the second wireless audio output earphone, and determines whether the notification of the incoming communication should be sent to either the first wireless audio output earphone or the second wireless audio output earphone based on the determined sharing state.  
4. The apparatus according to claim 3, wherein the controller determines the sharing state is the first sharing state based on at least one selected from similar motion 
5. The apparatus according to claim 3, wherein the controller determines the sharing state is the second sharing state based on a voice level of a user being detected at one of the wireless audio output earphones being different than a voice level of the user being detected at the other of the wireless audio output earphones.  
6. The apparatus according to claim 2, wherein the controller determines both wireless audio output earphones are being worn concurrently, detects the second wireless audio output earphone has been removed and then re-worn while the first wireless audio output earphone is continuously worn, determines the first wireless audio output earphone is being worn by a different user than a user wearing the second wireless audio output earphone based on detecting the second wireless audio output earphone has been removed and then re-worn while the first wireless audio output earphone is concurrently worn, and 22Docket No: MM920190016-US-CNT determines the notification should be sent to the first wireless audio output earphone based on determining the second wireless audio output earphone has been removed and then re-worn while the first wireless audio output earphone is continuously worn.  
13. The method according to claim 12, further comprising: 
determining a sharing state between a first sharing state and a second sharing state of the true wireless stereo pair of audio output earphones, where the first sharing state comprises both the first and second wireless audio output earphones being worn by a same user, and where the second sharing state comprises the first wireless audio 
14. The method according to claim 13, wherein determining a sharing state comprises determining the sharing state is the first sharing state based on at least one selected from similar motion of both of the first and second wireless audio output earphones, and similar voice audio levels belonging to the same voice being received by microphones on the first and second wireless audio output earphones.  
15. The method according to claim 13, wherein the controller determines the sharing state is the second sharing state based on a voice level of a user being detected at one of the wireless audio output earphones being different than a voice level of the user being detected at the other of the wireless audio output earphones.  
16. The method according to claim 12, further comprising determining both wireless audio output earphones are being worn concurrently; 
detecting the second wireless audio output earphone has been removed and then re-worn while the first wireless audio output earphone is continuously worn; 
determining the first wireless audio output earphone is being worn by a different user than a user wearing the second wireless audio output earphone based on detecting the second wireless audio output earphone has been removed and then re-worn while the first wireless audio output earphone is concurrently worn; and 
determining the notification should be sent to the first wireless audio output earphone based on determining the second wireless audio output earphone has been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647